Name: Commission Decision No 3316/80/ECSC of 18 December 1980 on a special rapid enquiry, concerning iron and steel undertakings
 Type: Decision_ENTSCHEID
 Subject Matter: iron, steel and other metal industries;  economic analysis;  information technology and data processing;  industrial structures and policy;  European construction
 Date Published: 1980-12-20

 Avis juridique important|31980S3316Commission Decision No 3316/80/ECSC of 18 December 1980 on a special rapid enquiry, concerning iron and steel undertakings Official Journal L 345 , 20/12/1980 P. 0016 - 0017 Spanish special edition: Chapter 13 Volume 11 P. 0090 Portuguese special edition Chapter 13 Volume 11 P. 0090 COMMISSION DECISION No 3316/80/ECSC of 18 December 1980 on a special rapid enquiry, concerning iron and steel undertakings THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 47 thereof, Whereas, under Article 46 of the Treaty, the Commission has the task of laying down general objectives for modernization, long-term planning of manufacture and expansion of productive capacity for the iron and steel industry in the Community. The Commission is already in possession of certain information about the nature and quality of iron and steel production facilities in the Community. However, this information, which was provided by the undertakings in 1978, is not sufficiently up-to-date to allow the Commission to use it as a basis for the measure to be taken under the restructuring policy. A rapid enquiry is therefore necessary to update the information, HAS ADOPTED THIS DECISION: Sole Article 1. Iron and steel undertakings in the Community are hereby required to supply to the Commission the information detailed in the Annex. 2. Undertakings shall supply such information by verifying, correcting and complementing the information sheets based on the Annex which will be sent to the undertakings by the Commission. 3. The corrected information sheets shall be returned to the Commission within 15 days after they have been received by the undertakings. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1980. For the Commission Ã tienne DAVIGNON Member of the Commission ANNEX INFORMATION TO BE SUPPLIED The survey will be carried out in two parts, both parts being presented on the same computer-produced sheets as sent to the undertakings. The first part, which is concerned with the physical characteristics of equipment, will take the form of a list of equipment and certain information concerning its operation by the undertaking. The information to be given for the four stages of production, blast furnaces, steel plants, continuous casting and hot-rolling, is detailed below: - Name of undertaking - Code number of installation - Usual name of installation - Plant type identification code - Plant characteristics, as follows: - Blast furnaces: - diameter of hearth (cm) - top pressure in bars above atmospheric - Steel plants: - average capacity per heat (tonnes) - Continuous casting: - number of strands - Rolling mills: - diameter of rolls on last stand (mm) - width of table (for flat products only) (mm) - Year of commissioning - Year of last modernization - Technical capacity as follows: >PIC FILE= "T0018820"> The second part of the survey concerned for each installation, details of the hours manned and of production during the years 1979 and 1980.